Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-26-2008

USA v. Williams
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4054




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Williams" (2008). 2008 Decisions. Paper 626.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/626


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                    _____________

                                     No. 06-4054
                                    _____________

                           UNITED STATES OF AMERICA

                                             v.

                                   ERIC WILLIAMS,

                                            Appellant

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                                   No. 05-cr-00037
                          (Honorable Bruce W. Kauffman)

                                Argued: February 4, 2008

                         Before: McKEE, AMBRO, Circuit Judges
                               and IRENAS*, District Judge

                              OPINION OF THE COURT

                                (Filed: August 26, 2008)



Manisha M. Sheth
Office of United States Attorney
Suite 1250
615 Chestnut Street



   *The Honorable Joseph E. Irenas, Senior District Judge, United States District Court
for the District of New Jersey, sitting by designation.
Philadelphia, PA 19106!0000
              Counsel for Appellate


Brett G. Sweitzer, Esq.
Defender Association of Philadelphia
Federal Court Division
601 Walnut Street
The Curtis Center, Suite 540 West
Philadelphia, PA 19106 !0000
              Counsel for Appellant

McKee, Circuit Judge

       Eric Williams appeals his conviction and judgment of sentence after being

convicted of being a felon in illegal possession of a firearm in violation of 18 U. S. C. §§

922(g)(1) and 924(e). For the reasons that follow, we will affirm.

       Inasmuch as we write primarily for the parties who are familiar with this case, we

need not recite the factual or procedural background except insofar as may be helpful to

our brief discussion.

       Williams argues that the district court abused its discretion by allowing the

government to introduce 4 prior convictions when only 1 was needed to establish the

elements of the offense he was charged with, that the district court improperly enhanced

his sentence under the Armed Career Criminal Act based upon a prior conviction for a

“serious drug offense” that was not established by the records introduced at sentencing,

and that the district court improperly considered his prior convictions in determining his

sentence because those convictions were not contained in the indictment nor were they



                                              2
established by proof beyond a reasonable doubt.

       Although we agree that, under the circumstances here, it would have been better

for the prosecutor to limit her proofs of the defendant’s prior convictions, a prior felony

conviction was nevertheless an element of the offense Williams was charged with. Thus,

the government had to establish that he was a convicted felon when he possessed the

firearm charged in this indictment. The government has represented in its brief and at

oral argument that it offered to stipulate that Williams was a convicted felon in order to

avoid the problem of introducing evidence of his criminal record before the jury.

Williams does not deny that he refused that stipulation. This case is therefore

distinguishable from United States v. Old Chief, 519 U.S. 172 (1997).

       We realize, of course, that a defendant never has to agree to stipulate to any fact.

Rather, he/she can always demand that the government prove every element of the crimes

charged beyond a reasonable doubt. In re Winship, 397 U.S. 358, 364 (197). However, we

can not conclude that the district court abused its discretion in allowing the government to

introduce evidence of more than 1 conviction to establish a fact that the defendant refused

to stipulate to.

       Moreover, the district court was obviously concerned about the potential for

prejudice and took all reasonable steps to ensure that the jury did not misuse this

evidence. The court gave a very strong instruction on the limited use of the evidence of

the defendant’s prior convictions the morning after the testimony was introduced. In



                                              3
doing so, the court noted that it would again instruct on this “important matter” and

informed the jury that it was giving a cautionary instruction “to make sure that you have it

clear in your mind immediately [,]” that the evidence of Williams’ record was introduced

for a very limited purpose and could only be considered for that purpose, and no other.

“We generally presume that juries follow instructions given by the District Court, . . .”.

United States v. Hakim, 344 F3d 324, 326 (3d. 2003). There is nothing on this record to

suggest that the jury ignored the court’s instructions. As we noted at the outset, although,

given the quality of proof that the government was able to introduce to establish each of

the defendants prior convictions, it was “gilding the lilly” to introduce 4 convictions when

1 would have sufficed. Nevertheless, for the reasons we have just explained, there was

no abuse of discretion in allowing the prosecutor to do so here.

       We also do not believe that the district court erred in enhancing the defendant’s

sentence pursuant to the Armed Career Criminal Act based upon his prior conviction for a

“serious drug offense.” At sentencing, Williams argued that the records from the prior

conviction did not establish that a prior conviction was for a “serious drug offense” as

required under § 924(e)(2)(A) because the offense involved both marijuana and cocaine.

Possession of marijuana with intent to distribute is punishable by a sentence up to 5 years

imprisonment under Pennsylvania law whereas possession with intent to distribute

cocaine is punishable by a sentence to up to 10 years imprisonment. See 35 Pa. Cons.

Stat. Ann. § 780-113(a)(30), (f) (1.1), (2). However, Williams was sentenced to a period



                                              4
of incarceration of not less then 1 year nor more then 10 years on that charge. Given the

10 year maximum, the government clearly established by a preponderance of the evidence

that his prior conviction subjected him to the Armed Career Criminal enhancement.

Accordingly, the district court did not err in using that state court conviction under the

Armed Career Criminal Act.

       Finally, Williams argues that prior convictions could not be used to enhance his

sentence unless they were first charged in the indictment and proved beyond a reasonable

doubt. That argument is now foreclosed by our holding in United States v. Grier, 475

F3d 556 (3d Cir. 2007) (en banc).

       Accordingly, for the reasons set forth herein, we will affirm the judgment of

sentence and conviction.




                                              5